             IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA


IN RE:                            )
                                  )
PATRICIA MARLAINA REID,           ) CASE NO. 18-01629-JCO-7
                                  ) CHAPTER 7
Debtor.                           )
___________________________________________________________________
                                  )
UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )
vs.                               ) ADVERSARY CASE NO. 18-00038
                                  )
PATRICIA MARLAINA REID,           )
                                  )
     Defendant.                   )

                       UNITED STATES’ TRIAL BRIEF

      In accordance with this Court’s Scheduling Order [Doc. 15] and Amended

Scheduling Order [Doc. 23], the United States submits this Trial Brief, as follows:

                                BACKGROUND

      Patricia Reid approached Farm Services Agency (FSA) in December, 2015,

professing a passion for farming and animals and seeking $50,000 to commence

her own cattle operation. [Ex. 4, USA_0021, 0025.] Yet, Ms. Reid was not entirely

truthful in her application: Ms. Reid made no mention of her boyfriend, Josh

Sawyer, on whom she would depend to run the cattle operation. [Ex. 4; Ex. 10,

14:8-16, 15:19-16:1.] As the case history will show, Ms. Reid’s reliance on Mr.
                                         1

 Case 18-00038    Doc 29    Filed 04/03/19 Entered 04/03/19 17:45:46    Desc Main
                             Document     Page 1 of 11
Sawyer was one of a slew of bad decisions that resulted in her filing bankruptcy in

an attempt to discharge her FSA debt.

      On March 16, 2016, Ms. Reid executed two promissory notes through which

she borrowed a combined $50,000 from FSA to purchase cattle and various

farming equipment and inventory to manage her cattle operation. [Exs. 1, 2.] She

also executed a security agreement giving FSA a first secured position in all of the

cattle, equipment, and inventory (the “collateral”). [Ex. 3.] Ms. Reid agreed that

FSA’s loans would be paid annually through earnings from the cattle operating.

[Ex. 8, USA_0136.] Notably, Ms. Reid also agreed to not abandon the collateral or

encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the

collateral, or permit others to do so, without the prior written consent of FSA. [Ex.

3, USA_0011, ¶ 3(b)(6).]

      In March, 2016, when Ms. Reid purchased and took ownership of the

collateral, she lived with her boyfriend, Josh Sawyer, at the Frye Road property.

[Stip. Fact, ¶ 5.] Throughout her brief ownership of the cattle, Ms. Reid relied upon

Mr. Sawyer to manage the property and tend the cattle. [Ex. 10, 14:8-16.] Absent

the few times Ms. Reid watered the animals, Mr. Sawyer performed all of the work

on Ms. Reid’s farm. [Ex. 10, 15:19-16:1.]

      In October, 2016, Ms. Reid noticed that equipment that she had purchased

for her cattle operation gradually went missing. [Stip. Fact, ¶ 6.] Further, a man


                                          2

 Case 18-00038     Doc 29   Filed 04/03/19 Entered 04/03/19 17:45:46     Desc Main
                             Document     Page 2 of 11
named “Rigsby” came to Ms. Reid’s property and, while she argued with him in

her field, took her cattle away. [Stip. Fact, ¶ 10-11.] Ms. Reid received no money

or other value in exchange for the cattle. [Stip. Fact, ¶ 11, Ex. 10, 21:12-13.] Yet,

Ms. Reid did not prevent Rigsby from taking her cattle. [Stip. Fact, ¶ 12.] She

never called the police, never reported the cattle or equipment as stolen, and never

informed FSA that its collateral was gone. [Stip. Fact, ¶¶ 7, 9, 13, 15.] Then, in

mid-October, 2016, Mr. Sawyer was arrested and taken to jail for drug crimes and

eluding the police. [Stip. Fact, ¶ 16.] Ms. Reid knew that Mr. Sawyer was using

drugs during this time. [Ex. 10, 49:21-23.] They argued about it many times, and

Ms. Reid is sure that Mr. Sawyer sold the cattle and equipment for reasons related

to his drug use. [Stip. Fact, ¶ 24; Ex. 10, 49:4-18.] And if Ms. Reid’s story ended

there, FSA may not have filed this case.

      When Ms. Reid left the Frye Road property toward the end of October or

beginning of November, only one piece of equipment remained there: the New

Holland tractor. [Stip. Fact, ¶ 17.] Rather than contacting FSA regarding its sole

remaining piece of collateral, Ms. Reid listed it for sale of Facebook. [Stip. Fact, ¶¶

18, 21-22.] And rather than turning the $7,000 or $8,000 that she received from the

sale over to FSA to pay toward her loan, Ms. Reid used that money to bail Mr.

Sawyer out in January, 2017. [Stip. Fact, ¶¶ 19-20.] A few weeks later, in

February, 2017, Mr. Sawyer pled guilty to drug charges and went back to jail. [Ex.


                                           3

 Case 18-00038     Doc 29    Filed 04/03/19 Entered 04/03/19 17:45:46     Desc Main
                              Document     Page 3 of 11
10, 46:7-14; 47: 3-11.] Prior to filing her bankruptcy, Ms. Reid never paid a penny

toward her FSA loans. [Stip. Fact, ¶ 23.] Ms. Reid never told FSA that its collateral

was being sold off for drug money. [Stip. Fact, ¶¶ 9, 15, 22.] She never informed

FSA that Rigsby had taken the cattle or where they might be. [Stip. Fact, ¶ 15.]

And she never mentioned that she sold the New Holland tractor and used the

thousands of dollars of proceeds to bail Mr. Sawyer out for a few weeks. [Stip.

Facts, ¶¶ 19-22.]

      Today, Ms. Reid presents as a sympathetic and unfortunate debtor, a young

mother with a newborn, caught up with a drug-using boyfriend who sold off the

collateral for his own wretched purposes. However, the unfortunate debtor must

also be an honest one, and Ms. Reid’s dealings with FSA fall short: Ms. Reid

affirmatively converted FSA assets and misappropriated the proceeds herself and

chose to do nothing knowing that Rigsby and Mr. Sawyer were doing the same.

      Ms. Reid’s actions and deliberate failures to act evidence her willful and

malicious injury to FSA’s property in the face of her obligations under the security

agreement and are sufficient to deny her a discharge of her FSA debts under the

Bankruptcy Code.

                               LEGAL ANALYSIS

   A. Willful and Malicious Injury – 11 U.S.C. § 523(a)(6)




                                         4

 Case 18-00038      Doc 29   Filed 04/03/19 Entered 04/03/19 17:45:46   Desc Main
                              Document     Page 4 of 11
      Bankruptcy Code § 523(a)(6) excepts from discharge a debt for willful and

malicious injury by the debtor to another entity or to the property of another entity.

11 U.S.C. § 523(a)(6). The burden of proof in section 523 matters is by a

“preponderance of the evidence.” In re Lanier, 182 B.R. 341, 345 (Bankr. N.D.

Ala. 1995) (citing Grogan v. Garner, 498 U.S. 279 (1991)). After an extensive

review of the seminal case defining the standards applicable to “willful and

malicious injury”, Tinker v. Colwell, 193 U.S. 473 (1904), and its progeny, the

11th Circuit concluded that “willful” means “deliberate or intentional” and malice

can be established by a finding of implied or constructive malice. Chrysler Credit

Corp. v. Rebhan, 842 F.2d 1257, 1262-63 (11th Cir. 1988). Specifically, the 11th

Circuit stated that the standard outlined in United Bank of Southgate v. Nelson, 35

B.R. 766, 774 (N.D. Ill. 1983), was the proper standard regarding the “malice”

requirement. Id.

      In United Bank of Southgate, the court held,

      [I]n the context of a debtor who sells encumbered property prior to
      bankruptcy, “willful and malicious injury” means a deliberate or
      intentional act in which the debtor knows his act would harm the
      creditor’s interest and proceeds in the fact of the knowledge. The
      debtor’s knowledge may be inferred from his experience in business,
      his concealment of the sales, his admission that he had read the
      security agreement which forbids the sale or that he understood what
      was meant by the term security agreement and collateral used as
      security. A merely technical or innocent conversion, or one under
      mistake, absent aggravated features does not strictly constitute
      “willful and malicious injury.”


                                          5

 Case 18-00038     Doc 29    Filed 04/03/19 Entered 04/03/19 17:45:46     Desc Main
                              Document     Page 5 of 11
United Bank of Southgate, 35 B.R. at 776-77.

      Similarly, the Bankruptcy Court in the Northern District of Alabama has

stated the standards thusly:

      To prevail under section 523(a)(6) the Plaintiff must prove, “an
      intentional or deliberate act, which is not done merely in reckless
      disregard of the rights of another.” In re Ikner, 883 F.2d 986, 991
      (11th Cir. 1989). “As to the ‘malicious’ prong…that term as used in
      section 523 [is defined] as ‘wrongful and without just cause or
      excessive even in the absence of personal hatred, spite or ill-will.’” Id.
      (quoting In re Latch, 820 F.2d 1163, 1166 n.4 (11th Cir. 1987)
      (parenthetical added).

In re Lanier, 182 B.R. 341, 345 (Bankr. N.D. Ala. 1995)

      Here, Ms. Reid has stipulated to facts sufficient to establish that her actions

and inactions caused willful and malicious injury to FSA’s property. Foremost, her

sale of the New Holland tractor and misappropriation of the sale proceeds to bail

Mr. Sawyer out was deliberate, wrongful, and without just cause. Similarly, Ms.

Reid knew of Mr. Sawyer’s drug use and suspected, as the collateral went missing

piece by piece, that he was selling it for drugs. Yet, Ms. Reid did nothing. Ms.

Reid stood idly by and watched as her cattle were loaded up and taken away by

someone she knew had no rights to them. Ms. Reid’s failure to act in these

instances was equally as deliberate, wrongful, and without just cause.

      Such conduct should remove the entirety of FSA’s loans to Ms. Reid from

her discharge under 11 U.S.C. § 523(a)(6). It is axiomatic that one should not

benefit from their own wrongs, and the Bankruptcy Code requires no less.
                                           6

 Case 18-00038     Doc 29      Filed 04/03/19 Entered 04/03/19 17:45:46   Desc Main
                                Document     Page 6 of 11
   B. Embezzlement – 11 U.S.C. § 523 (a)(4)

      A debtor cannot discharge a debt that arises out of “fraud or defalcation

while acting in a fiduciary capacity, embezzlement, or larceny.” 11 U.S.C. §

523(a)(4). “Under this section, fraud or defalcation are actionable only if the debtor

was a fiduciary of the creditor; whereas, embezzlement or larceny are actionable

whether or not the debtor was a fiduciary.” Kern v. Taylor, 551 B.R. 506, 518

(Bankr. M.D. Ala. 2016)(quoting Ford Motor Credit Co. v. Talcott (In re Talcott),

29 B.R. 874, 878 (Bankr. D. Kan. 1983)).

      “Bankruptcy courts define embezzlement as the ‘fraudulent appropriation of

property of another by a person to whom such property has been entrusted or to

whose hands it has lawfully come.’” Kern, 551 B.R. at 521 (quoting Matter of

Weber, 892 F.2d 534, 538 (7th Cir. 1989) (quoting Moore v. United States, 160

U.S. 268, 269 (1895))); see also Belfry v. Cardozo (In re Belfry), 862 F.2d 661,

662 (8th Cir. 1988). A creditor proves embezzlement by showing that (1) “he

entrusted property to the debtor,” (2) “the debtor appropriated the property for a

use other than that for which it was entrusted,” and (3) “the circumstances indicate

fraud.” Brady v. McAllister (In re Brady), 101 F.3d 1165, 1173 (6th Cir. 1996).

The creditor must show that the misappropriation was done with fraudulent intent,

which “may be inferred from surrounding circumstances and the conduct of the

accused.” In re Cunningham, 482 B.R. 444, 448 (Bankr. N.D. Ala. 2012) (citing


                                          7

 Case 18-00038     Doc 29   Filed 04/03/19 Entered 04/03/19 17:45:46     Desc Main
                             Document     Page 7 of 11
Kaye v. Rose (Matter of Rose), 934 F.2d 901, 904 (7th Cir. 1991); In re Hendry,

428 B.R. 68, 78 (Bankr. D. Del. 2010), aff'd sub nom., Hendry v. Hendry, BR 06-

11364 BLS, 2012 WL 1118208 (D. Del. Apr. 3, 2012). Here, Ms. Reid’s actions

satisfy each element of embezzlement such that her debts to FSA should be

excepted from discharge under 11 U.S.C. 523(a)(4).

      1. The Collateral Was Entrusted to Ms. Reid.

      Ms. Reid stipulates that entered into two promissory notes [Exs. 1, 2] and a

Security Agreement [Ex. 3] pledging livestock and equipment to secure loans from

FSA. [Stip. Facts, ¶¶ 1-3.] Further, Ms. Reid stipulates that she kept the collateral

in her possession at the Frye Road property. [Stip. Facts, ¶ 4-5.]

      2. Ms. Reid Appropriated the Collateral.

      The stated purpose for the underlying loans from FSA was for Ms. Reid to

purchase the subject cattle and equipment to run a cattle operation. Ms. Reid

executed numerous documents wherein she agreed to protect FSA’s collateral. Ms.

Reid concedes that she never sought consent from FSA to give away or abandon

the collateral. Nor did she ever notify FSA that she was doing so. Yet, Ms. Reid

admits that she did not prevent Rigsby from taking her cattle. Nor did she prevent

Mr. Sawyer from selling the collateral for drugs, even when she was sure he was

doing so. Finally, she affirmatively sold the New Holland tractor and used the

proceeds to bail Mr. Sawyer out of jail.


                                           8

 Case 18-00038     Doc 29    Filed 04/03/19 Entered 04/03/19 17:45:46     Desc Main
                              Document     Page 8 of 11
      During any of these occurrences, Ms. Reid could have simply contacted FSA

to retrieve the collateral. Instead, Ms. Reid stayed silent, to her boyfriend’s benefit

and, consequently, to her own. At a minimum, Ms. Reid appropriated the property

for a use other than for that which it was entrusted to her and without the consent

of FSA.

      3. The Circumstances Indicate Fraud

      The facts and circumstances indicate Ms. Reid acted with fraudulent intent.

At any time, Ms. Reid could have easily contacted FSA to retrieve the collateral.

At any time, Ms. Reid could have reported the property stolen. Instead, she

willfully sold the New Holland tractor, and, through her inaction, she allowed Mr.

Sawyer and Rigsby to take FSA’s collateral. Her actions and inactions

intentionally put the collateral out of FSA’s reach and caused FSA to be damaged.

Ms. Reid knew that FSA held a security interest in the collateral, and she

deliberately (1) sold the tractor, (2) watched Rigsby as he took her cattle, and (3)

closed her eyes to her boyfriend’s actions that harmed FSA.

      From the totality of the circumstances surrounding Ms. Reid’s actions, her

fraudulent intent may be inferred. Cunningham, 482 B.R. at 448. Further, once the

creditor presents circumstantial evidence of an intent to deceive, a debtor “cannot

overcome that inference with an unsupported assertion of honest intent.” Hendry,

428 B.R. at 78. “Instead, the court should consider whether the [debtor’s] actions


                                           9

 Case 18-00038     Doc 29    Filed 04/03/19 Entered 04/03/19 17:45:46      Desc Main
                              Document     Page 9 of 11
appear so inconsistent with [her] self-serving statement of intent that the proof

leads th[e] court to disbelieve the debtor.” Id.

      Here, FSA is not suggesting that Ms. Reid obtained the loans under

fraudulent pretenses. Ms. Reid’s sincerity regarding her passion to have a cattle

operation of her own is believable. But as her problems mounted, Ms. Reid’s poor

decision-making compounded: from turning a blind eye to her boyfriend selling off

her farm equipment, to not calling the police or FSA on Rigsby, to, finally, selling

the New Holland tractor herself and bailing Mr. Sawyer out. At every turn, Ms.

Reid chose the wellbeing of herself and every other party over FSA, denying a

single penny to FSA toward the $50,000 she borrowed. Now, through her

bankruptcy, Ms. Reid asks the Court to deliver to FSA a final denial. There are

many honest but unfortunate debtors who deserve such a fresh start, but Ms. Reid

is not one of them.

      Respectfully submitted this 3rd day of April, 2019.

                                         Respectfully submitted,

                                         RICHARD W. MOORE
                                         UNITED STATES ATTORNEY


                                     By:_______________________________
                                        Keith A. Jones
                                        Assistant United States Attorney
                                        63 South Royal Street, Suite 600
                                        Mobile, Alabama 36602
                                        Telephone: 251-415-7206
                                           10

 Case 18-00038        Doc 29   Filed 04/03/19 Entered 04/03/19 17:45:46   Desc Main
                                Document     Page 10 of 11
                               CERTIFICATE OF SERVICE

       I certify that on April 3, 2019, the foregoing was electronically filed with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following as well as to all other counsel of record:

Judson E. Crump
Attorney for Debtor

      and I further certify that on that day a copy of the same was sent via first-class
United States mail, sufficient postage pre-paid and properly affixed, and properly
addressed to Debtor at her last known address:

Patricia Marlaina Reid
64 Legion Drive
Monroeville, AL 36460

                                                  /s/ Keith A. Jones
                                                  Keith A. Jones
                                                  Assistant U.S. Attorney




                                             11

  Case 18-00038       Doc 29    Filed 04/03/19 Entered 04/03/19 17:45:46       Desc Main
                                 Document     Page 11 of 11
